Citation Nr: 0308523	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 40 percent rating for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to February 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which granted an increased 
rating, to 40 percent, for the veteran's service-connected 
cervical spine disability.  The veteran appeals for a higher 
rating.  He testified at a March 2002 Board hearing.  
Thereafter, the Board conducted additional development of 
evidence on the veteran's claim.


FINDING OF FACT

The veteran failed to report for a scheduled VA examination 
pertaining to his claim for an increased rating for his 
service-connected cervical spine disability, and he has not 
provided good cause for his failure to report.


CONCLUSION OF LAW

The claim for an increased rating for a service-connected 
cervical spine disability must be denied due to the veteran's 
failure to report for a scheduled VA examination.  38 C.F.R. 
§ 3.655 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Pursuant to Board development, ongoing VA treatment records 
have been obtained.  The veteran was also scheduled for VA 
examination, but, without good cause, failed to report.  
Under the circumstances, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The veteran served on active duty in the Air Force from June 
1970 to February 1974.  In November 1978, he was granted 
service connection and a 10 percent rating for a cervical 
spine disability.  In September 1979, he was granted an 
increased rating to 20 percent for the condition.  In 
February 1998, he was granted an increased rating to 30 
percent for the condition.  In February 1999, he submitted 
his current claim for an increased rating.  In May 2000, the 
RO granted an increased rating to 40 percent for the cervical 
spine conditioin, and the veteran appealed for a higher 
rating.  He testified at a Board hearing in March 2002.  

In June 2002, the Board ordered additional development of the 
evidence, partly including VA orthopedic and neurological 
examinations.  In a January 2003 letter to the veteran at his 
address of record in Georgia, he was told that he was being 
scheduled for VA examination at the Dublin, Georgia VA 
Medical Center, in connection with his claim for an increased 
rating for a cervical spine disorder; the letter told him 
that, under 38 C.F.R. § 3.655, his claim could be denied if 
he failed to report for examination without good cause.  
Later in January 2003, the VAMC notified the Board that the 
veteran had failed to report for examination.  After the 
January 2003 failure to report for examination, the Board 
noted a question regarding whether the veteran resided in 
Florida or Georgia.  In April 2003, the Board's evidence 
development team called the veteran at his reported address 
in Georgia, and his wife indicated that such is where he 
resided.  That is, it appears the veteran was properly 
notified at his address in Georgia as to the scheduled VA 
examination, but he simply did not report.  The file contains 
no reason for the veteran's failure to report for the 
scheduled VA examination.   

Regulations provide that veterans have an obligation to 
report for VA examinations and reexaminations which are 
scheduled in connection with their claims, and if a veteran, 
without good cause, fails to report for such examination, an 
increased rating claim is to be denied.  38 C.F.R. §§ 3.326, 
3.327, 3.655; Engelke v. Gober, 10 Vet. App. 396 (1997).

After review of the claims file, the Board concludes that it 
has no choice but to deny the veteran's claim due to his 
failure, without good cause, to report for the January 2003 
VA examination.  38 C.F.R. § 3.655.  Since that time, the 
veteran has failed to furnish any explanation for his absence 
from the examination.  The duty to assist is not a one-way 
street, and the veteran has failed to cooperate in developing 
his claim.  38 C.F.R. § 3.159; Wood v. Derwinski, 1 Vet. App. 
190 (1991).

Inasmuch as the veteran, without good cause, failed to report 
for the VA examination scheduled for January 2003 in 
connection with his claim for an increased rating for a 
cervical spine disability, the claim must be denied.  38 
C.F.R. § 3.655.


ORDER

An increased rating for a cervical spine disability is 
denied.



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

